Exhibit 10.2

EXECUTION COPY

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

This First Amendment to Revolving Credit Agreement (this “Amendment”) is entered
into as of November 29, 2007 (the “Effective Date”) by and among Richardson
Electronics, Ltd., a Delaware corporation, Richardson Electronics Limited, an
English limited liability company, Richardson Electronics Benelux B.V., a Dutch
private limited liability company, Richardson Electronics Pte Ltd, a company
organized under the laws of Singapore, Richardson Electronics Pty Limited, a
company organized under the laws of New South Wales, Australia, the lenders
party hereto (each, a “Lender” and collectively, the “Lenders”) and JP Morgan
Bank, N.A., a national banking association as administrative agent (in such
capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Revolving Credit Agreement dated as of July 27, 2007 (as amended or modified
from time to time, the foregoing being referred to as the “Agreement”);

WHEREAS, the Borrowers, the Lenders and the Agent desire to amend the Agreement
in certain respects on terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not defined herein shall
have the meanings ascribed thereto in the Agreement.

2. Amendments to the Agreement. The Agreement is hereby amended as follows:

(a) Section 1.1 of the Agreement is hereby amended to delete in their entirety
the definitions of “Borrower,” “Identified Charges,” “Leverage Ratio,”
“Singapore Subfacility,” and “US Facility Borrower” contained therein and to
replace said definitions as follows:

“‘Borrowers’ (each a ‘Borrower’) means each of Richardson Electronics, Ltd., a
Delaware corporation, Richardson Electronics Limited, an English limited
liability company, Richardson Electronics Benelux B.V., a Dutch private limited
liability company, Richardson Electronics Pte Ltd, a company organized under the
laws of Singapore, and Richardson Electronics Pty Limited, a company organized
under the laws of New South Wales, Australia.”

“‘Identified Charges’ shall mean (i) severance and restructuring charges related
to consolidation of operations by means of creation of an inventory hub, in each
case incurred by the US-Borrower and its Subsidiaries and incurred solely in the
fiscal



--------------------------------------------------------------------------------

quarter ended June 2, 2007 and not exceeding the sum of Two Million Dollars
($2,000,000) in aggregate in respect of such quarter and (ii) severance charges
in the fiscal quarter ended November 30, 2007 and not exceeding the sum of Eight
Hundred Thousand Dollars ($800,000) in aggregate in respect of such quarter.”

“‘Leverage Ratio’ means, as of any date of calculation, the quotient of
(i) Senior Funded Debt outstanding on such date, over (ii) Adjusted EBITDA
calculated for the US-Borrower and its consolidated Subsidiaries for the period
of the trailing four consecutive fiscal quarters ending on or most recently
ended prior to such date of determination; provided, that with respect to the
fiscal quarter ended June 2, 2007 and December 1, 2007 there shall be added to
Adjusted EBITDA the relevant Identified Charges.”

‘“Singapore Subfacility’ means the revolving loans denominated in Singapore
Dollars and made available by the Lenders to the Singapore Borrower and the
Australia Borrower pursuant to the terms hereof. Loans under the Singapore
Subfacility may only be SIBOR Advances.”

‘“US Facility Borrower’ means the US-Borrower, the Singapore Borrower, the
Australia Borrower and the Euro Holding Company.”

(b) Section 1.1 is further amended to insert the following new definitions in
the appropriate alphabetical sequence:

‘“Australia Borrower’ means Richardson Electronics Pty, a company organized
under the laws of New South Wales, Australia.”

(c) Section 1.1 is further amended to delete clause (ii) contained in the
definition of “Collateral Documents” thereof and to replace the text of such
clause with the word “Reserved.”

(d) The Australia Borrower is hereby added as a Borrower under the Agreement and
hereby agrees to be bound by all the terms and conditions contained therein. The
Australia Borrower’s contact information is set forth beneath its signature
hereto.

(e) Section 6.24 of the Agreement is hereby deleted in its entirety and replaced
as follows:

“6.24 Leverage Ratio. The US-Borrower and its Subsidiaries will maintain at all
times a Leverage Ratio of less than 3.0 to 1.0 for the fiscal quarter ended
December 1, 2007 and the fiscal quarter ended March 1, 2008 and thereafter will
at all times maintain a Leverage Ratio of 2.0 to 1.0.”

(f) A new Section 6.27 is hereby added as follows:

“6.27 First Real Estate Mortgage On or before January 15, 2008, the US-Borrower
shall have granted to the Administrative Agent, for the benefit of the Lenders,
a first priority perfected mortgage on all real property owned by the
US-Borrower and its Affiliates in LaFox, Illinois, which mortgage shall be
accompanied by such other deliveries and conditions customarily associated

 

- 2 -



--------------------------------------------------------------------------------

with the granting of a mortgage on real property in favor of the Administrative
Agent, including, without limitation the delivery to the Administrative Agent of
a lender’s policy of title insurance, a property survey certified to the
Administrative Agent, evidence of insurance and loss payable/additional insured
endorsement in favor of the Administrative Agent, and such other information and
agreements deemed appropriate, in each case in form and substance acceptable to
the Administrative Agent and its counsel.”

(g) Annex A to the Agreement is hereby deleted in its entirety and replaced with
Annex A attached hereto and made a part hereof.

3. Effectiveness. This Amendment shall become effective when the Administrative
Agent has received all of the following acknowledged to be satisfactory by the
Administrative Agent:

(a) This Amendment, executed by the requisite signatories;

(b) A certificate, signed by the chief executive officer of Richardson
Electronics, Ltd. substantially in the form of Exhibit I attached hereto and
made a part hereof, stating that on the Effective Date (after giving effect to
this Amendment) no Default or Unmatured Default has occurred and is continuing
and further certifying that the representations and warranties contained in
Article 5 of the Agreement are true and correct on and as of the Effective Date;

(c) The representations and warranties contained in Section 4 of this Amendment
shall be true and correct in all material respects; and

(d) Such other documents, instruments or approvals (and, if requested by the
Administrative Agent, certified duplicates of executed copies thereof) as the
Administrative Agent may reasonably request.

4. Representations and Warranties. Each Borrower represents and warrants to the
Lenders and the Administrative Agent (which representations and warranties shall
become part of the representations and warranties made by such Borrower under
the Agreement) that:

(a) The execution, delivery and performance of this Amendment has been duly
authorized by all necessary action and will not require any consent or approval
of any person or entity, violate in any material respect any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently in effect having applicability to it or constitute a default
under any indenture or loan or credit agreement or any other agreement, lease or
instrument to which any Borrower is a party or by which it or its properties may
be bound or affected;

(b) No consent, approval or authorization of or declaration or filing with any
governmental authority or any non-governmental person or entity, including
without limitation, any creditor or partner of any Borrower is required on the
part of such Borrower in connection with the execution, delivery and performance
of this Amendment or the transactions contemplated thereby and the execution,
delivery and performance of this Amendment and the transactions contemplated
hereby will not violate the terms of any contract or agreement to which such
Borrower is a party;

 

- 3 -



--------------------------------------------------------------------------------

(c) The Agreement, as amended hereby, is the legal, valid and binding obligation
of each Borrower, enforceable against it in accordance with the terms thereof;

(d) The most recent financial statements of each Borrower delivered to the
Lenders are complete and accurate in all material respects and present fairly
the financial condition of such Borrowers as of such date in accordance with
generally accepted accounting principles. There has been no adverse material
change in the condition of the business, properties, operations or condition,
financial or otherwise, of any Borrower since the date of such financial
statements which has or could reasonably be expected to have a Material Adverse
Effect in respect of the US-Borrower or its Subsidiaries; and

(e) After giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred or exists under the
Agreement as of the Effective Date hereof.

5. Conditions Subsequent Within fifteen (15) days of the Effective Date, the US-
Borrower shall furnish evidence satisfactory to the Administrative Agent of the
legal existence, capacity and authority of the Australia Borrower to execute,
deliver and perform the Agreement and to become a party thereto and evidence of
due execution and delivery of same by the Australia Borrower which evidence may
include, without limitation, appropriate resolutions of the directors of
Australia Borrower or such other company action necessary to give effect to the
provisions of this Section 5.

6. Acknowledgement and Reaffirmation; No Waiver. Each Borrower hereby ratifies
and affirms all of the obligations and undertakings contained in the Agreement
and the Agreement remains in full force and effect in accordance with its terms.
Each Borrower and each Guarantor hereby acknowledges, agrees and affirms that
each document and instrument securing or supporting the obligations and
indebtedness owing to the Lenders and Administrative Agent prior to the date of
this Amendment remains in full force and effect in accordance with its terms,
and that such security and support remains in full force effect as to all
obligations under the Agreement.

7. Expenses. The Borrowers jointly and severally agree to pay and save the
Lenders and Administrative Agent harmless from liability for the payment of all
costs and expenses arising in connection with this Amendment, including the
reasonable fees and expenses of Baker & McKenzie LLP, counsel to the
Administrative Agent and certain of the Lenders, in connection with the
preparation and review of this Amendment and any related documents.

8. Governing Law. This Amendment shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of Illinois.

9. Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which together shall constitute the same agreement. One or
more counterparts of this Amendment may be delivered by facsimile, with the
intention that such delivery shall have the same effect as delivery of an
original counterpart thereof.

[The remainder of this page has been left blank intentionally]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWERS: RICHARDSON ELECTRONICS, LTD.   /s/ Edward J. Richardson By:   Edward
J. Richardson Title:   Chairman, CEO and President RICHARDSON ELECTRONICS
LIMITED   /s/ Thomas Harbrecht By:   Thomas Harbrecht Title:   Director
RICHARDSON ELECTRONICS BENELUX B.V.   /s/ Thomas Harbrecht By:   Thomas
Harbrecht Title:   Managing Director A RICHARDSON ELECTRONICS PTE LTD   /s/
Thomas Harbrecht By:   Thomas Harbrecht Title:   Director RICHARDSON ELECTRONICS
PTY LIMITED   /s/ Thomas Harbrecht By:   Thomas Harbrecht Title:   Director

40 W267 Keslinger Road

P.O. Box 393

LaFox, Illinois 60147-0393

Attention: Michelle Perricone

Tel: 630-208-2200

Fax: 630-208-2950

 

- 5 -



--------------------------------------------------------------------------------

GUARANTOR THE UNDERSIGNED, EACH A GUARANTOR OF THE OBLIGATIONS UNDER THE
AGREEMENT, BEING FAMILIAR WITH THE TERMS OF THE FOREGOING AMENDMENT, HEREBY
RATIFIES AND REAFFIRMS ALL SUCH OBLIGATIONS, IN EACH CASE AS SET FORTH IN THOSE
CERTAIN GUARANTIES, DATED JULY 27, 2007 RICHARDSON ELECTRONICS, LTD.   /s/
Edward J. Richardson By:   Edward J. Richardson Title:   Chairman, CEO and
President RICHARDSON INTERNATIONAL, INC.   /s/ Edward J. Richardson By:   Edward
J. Richardson Title:   President

 

- 6 -



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A.,   /s/ Michelle Otten By:  
Michelle Otten Title:   Assistant Vice President

 

- 7 -



--------------------------------------------------------------------------------

LENDERS: JPMORGAN CHASE BANK, N.A.,   /s/ Michelle Otten By:   Michelle Otten
Title:   Assistant Vice President JP MORGAN EUROPE LIMITED   /s/ Paul F. Hogan
By:   Paul F. Hogan Title:   Vice President JP MORGAN CHASE BANK, N.A. London
Branch, as Overdraft Lender   /s/ Paul F. Hogan By:   Paul F. Hogan Title:  
Vice President JPMORGAN CHASE BANK, N.A., through its Singapore Branch   /s/
Ruth Lee By:   Ruth Lee Title:   Assistant Vice President

 

- 8 -



--------------------------------------------------------------------------------

ANNEX A

PRICING SCHEDULE

 

Applicable Margin

   Level I
Status    

Level II

Status

    Level III
Status    

Level IV

Status

 

Eurocurrency Rate

   1.00 %   1.25 %   1.50 %   1.75 %

Commitment Fee

   .25 %   .25 %   .25 %   .25 %

Floating Rate

   0.00 %   0.00 %   0.00 %   0.00 %

SIBOR Rate

   1.00 %   1.25 %   1.50 %   1.75 %

Standby Letter of Credit Fee

   1.00 %   1.25 %   1.50 %   1.75 %

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the
US-Borrower delivered by the US-Borrower pursuant to this Agreement.

“Level I Status” exists at any date if, in any fiscal quarter of the US-Borrower
referred to in the most recent Financials, the average Leverage Ratio is less
than or equal to 1.0 to 1.00.

“Level II Status” exists at any date if, in any fiscal quarter of the
US-Borrower referred to in the most recent Financials, (i) the US-Borrower has
not qualified for Level I Status and (ii) the average Leverage Ratio is less
than or equal to 1.5 or 1.00.

“Level III Status” exists at any date if, in any fiscal quarter of the
US-Borrower referred to in the most recent Financials, (i) the US-Borrower has
not qualified for Level I Status or Level II Status and (ii) the average
Leverage Ratio is less than or equal to 2.0 to 1.0.

“Level IV Status” exists at any date if, in any fiscal quarter of the
US-Borrower referred to in the most recent Financials, (i) the US-Borrower has
not qualified for Level I Status, Level II Status, and Level III Status and
(ii) the average Leverage Ratio is greater than 2.0 to 1.0 but less than 3.0 to
1.0.

“Status” means, at any date of determination, whichever of Level I Status, Level
II Status, Level III Status, or Level IV Status.

The Applicable Margin set forth above shall be subject to adjustment (upwards or
downwards, as appropriate) based on the US-Borrower’s Status as at the end of
each fiscal quarter in accordance with the table set forth above and computed
with reference to the

 

- 9 -



--------------------------------------------------------------------------------

average Leverage Ratio during any such fiscal quarter and shall take effect upon
delivery to the Administrative Agent of financial statements for the US-Borrower
and its Subsidiaries in respect of the fiscal quarter ended December 1, 2007.
Prior to such delivery, the Applicable Margin shall be computed under the
methods in effect prior to the effectiveness of the First Amendment to Revolving
Credit Agreement, dated November 29, 2007. The US-Borrower’s Status as at the
last day of each fiscal quarter (which shall be used to compute the average
Leverage Ratio) shall be determined from the then most recent Financials. The
numerator upon which the average Leverage Ratio will be calculated shall be
based on the sum of daily outstandings for all Loans and Letters of Credit under
the Agreement divided by the total number of days in the applicable quarter. The
Leverage Ratio shall be computed by dividing such numerator by Adjusted EBITDA
calculated for the US-Borrower and its Subsidiaries for the period of the
trailing four consecutive fiscal quarters ending on or most recently ended prior
to any date of determination. Any adjustment shall be effective commencing five
(5) Business Days after the delivery to the Lenders of such Financials. In the
event that the US-Borrower shall at any time fail to furnish to the Lenders such
Financials (together with a Compliance Certificate) within the time limitations
specified by this Agreement, then the maximum Applicable Margin shall apply from
the date of such failure until the fifth (5th) Business Day after such
Financials (and accompanying Compliance Certificate) are so delivered.



--------------------------------------------------------------------------------

EXHIBIT I

OFFICER’S CERTIFICATE

This Certificate is delivered to JPMorgan Chase Bank, N.A., as Administrative
Agent by Richardson Electronics, Ltd., pursuant to that certain Revolving Credit
Agreement, dated as of July 27, 2007 among the Borrowers named therein, the
Lenders set forth on the signature pages thereto and the Administrative Agent
identified therein (as amended or modified from time to time, the “Credit
Agreement”). All capitalized terms used herein but not defined shall have the
respective meanings ascribed thereto in the Credit Agreement. The undersigned,
in his capacity as chief executive officer of Richardson Electronics, Ltd.,
hereby certifies to the Administrative Agent and the Lenders that on the date
hereof no Default or Unmatured Default has occurred and is continuing and that
all the representations and warranties contained in Article V of the Credit
Agreement are true and correct on and as of the date hereof.

This Certificate is delivered as of November 29, 2007.

 

By:   /s/ Edward J. Richardson